Citation Nr: 0506392	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the reduction of the 100 percent evaluation for the 
veteran's service-connected residuals of prostate cancer to 0 
percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1986 and prior active service, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that implemented a 
reduction of the 100 percent evaluation for the veteran's 
service-connected residuals of prostate cancer (which it 
characterized as prostate cancer, status-post-operative 
radical prostatectomy), effective October 1, 2002.  The 
veteran has perfected a timely appeal.  

In January 2004, the veteran's service representative 
notified VA that the veteran wanted to cancel his hearing.  
Accordingly, the Board finds that the veteran's hearing 
request has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.702 (2004).

The Board remanded this claim for additional development in 
February 2004 and it now has been returned to the Board.

Historically, in January 2001, the RO granted the veteran's 
claim of entitlement to service connection for residuals of 
prostate cancer (which it characterized as prostate cancer, 
post-operative, residual prostatectomy), evaluating it as 100 
percent disabling effective December 11, 2000 (the date of 
the veteran's original service connection claim).  The 
veteran has also been in receipt of special monthly 
compensation for loss of use of a creative organ since that 
date.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  In an April 2002 rating decision, the RO notified the 
veteran and his representative of a proposed rating reduction 
in the evaluation for service-connected residuals of prostate 
cancer from 100 percent to zero percent.

3.  The July 2002 rating decision reduced the evaluation for 
service-connected residuals of prostate cancer from 100 
percent to zero percent, effective October 1, 2002.

4.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
prostate cancer subsequent to November 2000.

5.  The veteran's service-connected residuals of prostate 
cancer are manifested by complaints of incontinence no more 
than once per week without the need to wear absorbent 
materials.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for residuals of prostate cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.115, 4.115b, Diagnostic Code 7528 
(2004).

2.  The criteria for a compensable evaluation for residuals 
of prostate cancer have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.105, 4.1, 4.2, 4.115, 4.115a, 4.115b, 
Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

Nevertheless, the veteran and his representative have been 
fully advised of the evidence needed to substantiate 
entitlement to a compensable evaluation for residuals of 
prostate cancer, of the evidence he needed to provide and the 
evidence VA would obtain, as well as the need for him to 
submit any evidence in his possession.  Such notice was 
issued to the veteran in letters dated in April and July 
2002, the April and July 2002 rating decisions, the September 
2002 statement of the case, the Board's February 2004 remand, 
and the September 2004 supplemental statement of the case.  

These documents also provided the veteran with notice of the 
law and governing regulations, including the VCAA and 
regulations on rating reductions and the restoration of 
previous ratings, as well as the reasons for the rating 
reduction and the requirement to submit medical evidence that 
established entitlement to restoration of the 100 percent 
evaluation for service-connected residuals of prostate 
cancer, and to a compensable evaluation for the residuals of 
prostate cancer.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied.  The Board 
remanded this claim to the Appeals Management Center (AMC) in 
February 2004, in part, for the issuance of VCAA notice to 
the veteran and his service representative.  The AMC provided 
this VCAA notice to the veteran and his service 
representative in April 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA and 
private medical records.  There are no reported records that 
are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
current nature and severity of his service-connected 
residuals of prostate cancer.  As will be shown below, the 
medical evidence of record clearly demonstrates that the 
veteran's service-connected residuals of prostate cancer are 
not manifested by symptoms entitling him to restoration of 
the previous 100 percent evaluation.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiate his claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Factual Background

As noted above, in January 2001, the RO granted the veteran's 
service connection claim for residuals of prostate cancer, 
evaluating it as 100 percent disabling effective December 11, 
2000.  The RO noted in this decision that, six months 
following the completion of treatment for prostate cancer, 
the veteran's residual disability would be determined by 
findings from a future VA examination conducted at that time.  

On VA (fee-based) genitourinary examination in September 
2001, the veteran complained of residuals of prostate cancer.  
The veteran reported that he had received a radical 
prostatectomy in November 2000.  Since surgery, he had 
experienced no pain with urination, no incontinence, and no 
problems with his rectum.  However, the veteran stated that 
he had been impotent since surgery and treated his impotence 
with penile injections and Viagra.  Physical examination 
revealed no fissures or hemorrhoids in the rectum.  The 
examiner was unable to palpate the veteran's prostate.  
Genital examination revealed that the veteran's penis was 
within normal limits.  His testes were present bilaterally 
and symmetrical in size and consistency.  The veteran's 
epididymis and spermatic cord were within normal limits as 
well.  The prostate specific antigen (PSA) level was normal.  
The diagnoses included stage T1 carcinoma of the prostate, 
status-post radical prostatectomy.  

In statements on his July 2002 notice of disagreement, the 
veteran contended that he had "accidents from not knowing 
when I have to urinate about two times a month."  He also 
stated that his condition was "far more serious" than the 
zero percent evaluation assigned to his service-connected 
residuals of prostate cancer.

In statements on his October 2002 substantive appeal (VA Form 
9), the veteran contended that the zero percent evaluation 
assigned to his service-connected residuals of prostate 
cancer did not account for the "psychological impact" of 
his impotence and incontinence.

The veteran's spouse wrote in August 2003 that her husband 
experienced 2 or 3 episodes of involuntary urination a month 
which caused him embarrassment.  

On VA genitourinary examination on July 26, 2004, the veteran 
complained of urinary incontinence that occurred about once a 
week.  The examiner stated that he had reviewed the veteran's 
claims file.  The veteran denied experiencing any lethargy, 
weakness, anorexia, hesitancy, or trouble with his urine 
stream.  He also denied any dysuria or hematuria.  He 
reported that, with intrapenile injections and Viagra, he was 
able to get an erection which was capable of penetration.  He 
also was still able to have a climax.  

The veteran denied any problems with recurrent urinary tract 
infections or stones.  He had not had acute nephritis.  He 
also stated that he had received no further treatment for 
prostate problems since his radical prostatectomy in 2000.  
He stated further that there were no real problems with his 
activities of daily living due to the prostatectomy.  

The veteran stated that he experienced urinary incontinence 
approximately once per week. He reported feeling embarrassed 
when he urinated on himself during episodes of incontinence.  
He added, however, that he did not wear pads, either at night 
or during the day.

Physical examination revealed a normal phallus and testicles.  
There was no herniation in the inguinal areas.  The prostate 
was absent.  The veteran's surgical scar was well-healed, 
non-tender, and without herniation.  The scar was not 
depressed, elevated, or adherent to the underlying tissue.  
There was no skin breakdown over the scar.  The sensation of 
the scar was normal.  The veteran's PSA level remained 
undetectable.  The diagnosis was adenocarcinoma of the 
prostate that was post-radical prostatectomy with residuals.

A review of the veteran's private outpatient treatment 
records for the period from 2000 to 2004, received in August 
2004, shows that the veteran was diagnosed with prostate 
cancer following a November 2000 prostate biopsy.  Following 
a November 2000 prostatectomy, it was noted that the 
veteran's post-operative course had been excellent.  

There was no evidence of recurrent prostate cancer and his 
PSA level was undetectable on outpatient treatment in July 
2001.  There also was no evidence of urine leakage.  The 
veteran had excellent urinary control on outpatient treatment 
in December 2001, June 2002, and July 2003.

On outpatient treatment in January 2004, the veteran denied 
any frequency, urgency, or dysuria.  He stated that he 
experienced "rare episodes of urinary incontinence."  He 
also experienced no urinary tract infections.

On July 21, 2004, was seen by his private treating physician, 
Richard W. Young, M.D..  Dr. Young reported that a urinalysis 
was normal.  The veteran had some mild to moderate symptoms 
of incontinence that had been bothering him.  The veteran 
stated that he often had to wear pads, but his incontinence 
was not severe.

Analysis

This case essentially involves two questions.  First, was the 
reduction in the 100 percent evaluation proper; and second, 
if the reduction was proper, was the assignment of a 
noncompensable evaluation proper.

The evaluation of 100 percent was provided under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, for malignant neoplasms of 
the genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.  

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after November 2000.  Six months from that 
month was April 2001.  The RO appropriately scheduled the 
veteran for an examination in September 2001.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent evaluation for service-connected 
residuals of prostate cancer by letter dated on April 27, 
2002.  Thereafter, he was afforded an opportunity to have a 
pre-determination hearing and given at least 60 days in which 
to present additional evidence.  38 C.F.R. §§ 3.105(e), (i) 
(2004).  Final action to reduce the 100 percent evaluation to 
zero percent was taken pursuant to 38 C.F.R. § 3.105(e) in 
July 2002.  The veteran was informed of this decision by 
letter dated on July 9, 2002.  The reduction was made 
effective beginning October 1, 2002.

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set in the rating schedule.  Rossiello v. Principi, 3 
Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2004).

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. 
§ 3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2004).  The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after November 2000.  
Therefore, all of the evidence is in favor of a finding that 
the reduction from 100 percent was proper.

Having concluded that the RO correctly followed the necessary 
procedures to reduce the 100 percent rating for the veteran's 
service-connected residuals of prostate cancer, the Board 
next turns to whether the evaluation of the residuals as 
noncompensable was proper.

Diagnostic Code 7528, provides that the residuals of the 
veteran's prostate cancer will be rated under the criteria 
for renal dysfunction, or voiding dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2004).

The ratings for voiding dysfunction and renal dysfunction are 
found at 38 C.F.R. § 4.115a (2004).  

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, especially 
cardiovascular....................100.
  Persistent edema and albuminuria with BUN 40 to 80mg%; or,
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss,
   or limitation of 
exertion...................................80.
  Constant albuminuria with some edema; or, definite 
decrease in
   kidney function; or, hypertension at least 40 percent
   disabling under diagnostic code 
7101.........................60.
  Albumin constant or recurring with hyaline and granular 
casts
   or red blood cells; or, transient or slight edema or
   hypertension at least 10 percent disabling under 
diagnostic
   code 
7101....................................................30.
  Albumin and casts with history of acute nephritis; or,
   hypertension non-compensable under diagnostic code 
7101......0.

Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or
   obstructed voiding
  Continual Urine Leakage, Post Surgical Urinary Diversion,
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent
   materials which must be changed more than 4 times per 
day....60
  Requiring the wearing of absorbent materials which must be
   changed 2 to 4 times per 
day.................................40
  Requiring the wearing of absorbent materials which must be
   changed less than 2 times per 
day..........................20

There have been no reports of renal dysfunction.  The normal 
urinalyses blood counts demonstrate that he does not have 
albumin, casts, albuminuria, or BUN or creatinine values 
needed for a compensable evaluation.   Elevated blood 
pressure readings have not been reported.  Therefore, the 
Board finds that he does not meet or approximate the criteria 
for a compensable evaluation if rated under the renal 
dysfunction criteria.

As the veteran's symptomatology is limited to complaints of 
urinary incontinence and urinary frequency, those are the 
rating criteria found in 38 C.F.R. § 4.115a that will be 
considered in determining whether the RO properly reduced the 
veteran's 100 percent evaluation for service-connected 
residuals of prostate cancer.

An evaluation of 10 percent disabling is available for 
urinary frequency manifested by a daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  

The next higher evaluation of 20 percent disabling is 
available for urinary frequency manifested by a daytime 
voiding interval between one and two hours or awakening to 
void three to four times per night.  

The maximum evaluation of 40 percent disabling is available 
for urinary frequency manifested by a daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night.  38 C.F.R. § 4.115 (2004).

The veteran has not reported urinary incontinence more than 
once per week.  He has reported a contradictory history as to 
whether he requires pads.  He told his private doctor that he 
frequently wore pads, but told the VA examiner less than one 
week later, that he never used such pads.

The veteran's private treatment records show that he had 
excellent urinary control in 2001, 2001, and 2003.  No pads 
were reportedly observed during the July 2004 examination.  
Since the majority of the evidence, including the most 
recent, is to the effect that he does not use pads, and the 
VA examination report was more detailed than Dr. Young's 
report, the Board concludes that the evidence is against a 
finding that he requires pads, or otherwise meets the 
criteria for the minimum compensable evaluation for voiding 
dysfunction.

Turning to the criteria for a compensable evaluation on the 
basis of urinary frequency, he reported on the July 2004 VA 
examination that his urinary frequency was once per night.  
The examiner was apparently unable to obtain a clear answer 
as to urinary frequency during the day.  However, the veteran 
did report that he was able to play rounds of golf without 
problems, thus suggesting that he could go for prolonged 
periods without the need to urinate.  Nowhere in the record 
has the veteran reported urinary frequency of between two and 
three hours during the day.  Accordingly, the Board must 
conclude that the evidence is against the grant of a 
compensable evaluation on the basis of urinary frequency.

The Board acknowledges the veteran's continuing complaints of 
erectile problems.  However, the veteran currently receives 
special monthly compensation for the loss of use of a 
creative organ.

The Board finds that the reduction of the 100 percent 
evaluation for the veteran's service-connected residuals of 
prostate cancer was proper.  See 38 C.F.R. § 3.344(c).  The 
Board also finds that the weight of the evidence is against a 
finding that the residuals of the prostate cancer meet or 
approximate the criteria for a compensable evaluation.  As 
the preponderance of the evidence is against the claim, that 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

The reduction in evaluation for prostate cancer from 100 
percent to 0 percent was proper, and the appeal is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


